
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1435
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2010
			Mr. Djou (for himself
			 and Mr. Dreier) submitted the
			 following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should initiate negotiations to enter
		  into a free trade agreement with the Republic of the
		  Philippines.
	
	
		Whereas the United States and the Philippines have shared
			 history and commitment to democratic principles;
		Whereas the Philippines modeled its governmental
			 institutions on those of the United States and continues to share a commitment
			 to democracy and human rights;
		Whereas the human links that bind the United States and
			 the Philippines continue to form a strong bridge between the two
			 countries;
		Whereas the Filipino-American community is an integral
			 part of America’s cultural fabric;
		Whereas the Filipino-American community is the second
			 largest Asian-American group in the United States with a population of
			 approximately 3,100,000 people;
		Whereas the Filipino and Filipino-American servicemen and
			 servicewomen have fought alongside and in the United States Armed
			 Forces;
		Whereas much of Manila was destroyed during the final
			 months of World War II and an estimated one million Filipinos lost their lives
			 fighting alongside Allied Forces;
		Whereas the United States and the Philippines have worked
			 aggressively to combat terror and antidemocratic forces;
		Whereas the United States and the Philippines have signed
			 a Trade and Investment Framework Agreement;
		Whereas United States goods and services trade with the
			 Philippines remains the 30th largest goods export market; and
		Whereas the Philippines is the 12th largest United States
			 agriculture export market: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should initiate negotiations to enter
			 into a free trade agreement with the Republic of the Philippines.
		
